 
Exhibit 10.1(a)
 
Employment Term Sheet
 
Set forth below is an outline of the management compensation terms by which the
undersigned parties agree to abide.
 
Name:
Ira L Glazer (the “Executive”)
 
Position:
President, Chief Executive Officer, and a member of WireCo WorldGroup Inc.’s
(the “Company”) Board of Directors.
 
Base Salary:
$1,000,000.  The base salary shall be reviewed no less frequently than annually.
 
Annual Bonus:
The Executive will continue to participate in the “CEO Bonus Plan for Fiscal
Year 2012 and Beyond” adopted in September 2012, as may be amended from time to
time.  See Exhibit A for an outline of the “CEO Bonus Plan for Fiscal Year 2012
and Beyond.”
 
Employee Benefits:
Participation in the employee benefit plans made available to senior executives
of the Company generally.
 
Employment Term:
The period beginning from the date hereof through the first anniversary of the
date hereof, provided that the employment term shall automatically be renewed on
each anniversary of the date hereof for an additional year, unless either party
gives written notice of its intention for the employment term not so to renew at
least 90 days’ prior to any such anniversary.  The employment term shall
automatically expire upon a termination of the Executive’s employment.  The
Executive’s obligations hereunder shall survive expiration of the employment
term.
 
Severance:
In the event that the Executive’s employment is terminated by the Company
without Cause or the Executive resigns employment for Good Reason, subject to
the Executive’s execution and non-revocation of a release in a form satisfactory
to the Company (the “Release Condition”), the Company shall pay the Executive
severance in an amount equal to the Executive’s then current base salary for a
period of 18 months, payable over an 18-month period in accordance with the
Company’s payroll cycles in effect as of the date of such termination of
employment.
 
In the event that the Executive’s termination of employment occurs during the
two-year period following a Change in Control, the Company shall pay the
Executive, subject to satisfying the Release Condition, in addition to the
severance payable pursuant to the prior sentence, in a lump sum within 60 days
of such termination of employment, severance in an amount equal to the sum of
(x) 18 months of the Executive’s then current base salary and (y) three times
the average annual bonus paid to the Executive in respect of the two fiscal
years most immediately preceding the year of the Change in Control for which
such a bonus was paid.  In addition, in the event of a termination of the
Executive’s employment as described in the first sentence of this paragraph, the
Executive and his spouse shall each be eligible to continue to participate (at
no cost to the Company (or its successor)) in the applicable medical plan
maintained by the Company (or its successor) from the date of the termination of
the Executive’s employment through the date on which each of the Executive and
his spouse attain age 65 (with eligibility for participation in the applicable
medical plan ending for each of the Executive and his spouse on the last day of
the month during which the applicable 65th birthday occurs); provided, however,
that the Executive shall be responsible for all costs relating to such
participation, as determined by the Company (or its successor) based on (i) if
the medical benefit plan is self-insured, the actuarial value of the Executive
and his spouse’s continued participation in the

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

  medical plan, as determined by the medical plan’s benefit advisor or actuary,
as applicable or (ii) if the medical benefit plan is fully insured, the cost
relating to participation in the fully insured medical plan determined taking
into account the actual cost of the insurance for the Executive and his spouse’s
continued eligibility as determined based on the applicable former employee
group.
 
The Executive will not be entitled to any severance in the event that the
Executive’s employment with the Company is terminated for Cause or the Executive
resigns without Good Reason.
 
Cause:
For purposes hereof, Cause shall mean the Executive’s commission of a felony
crime or a crime of moral turpitude, a willful commission of a material act of
dishonesty involving the Company, a material breach (which breach is not
promptly cured) of the Executive’s obligations under any agreement entered into
between the Executive and the Company or any of its affiliates, willful failure
to perform the Executive’s duties, the Executive’s material breach of the
Company’s policies or procedures that is not reasonably curable in the Company’s
sole discretion or any other willful misconduct which causes material harm to
the Company or its business reputation, including due to any adverse publicity.
 
Good Reason:
For purposes hereof, Good Reason shall mean the Executive’s voluntary
resignation after any of the following actions are taken by the Company or any
of its subsidiaries without the Executive’s consent: (i) a reduction in the
Executive’s base salary or target bonus (but not including any diminution
related to a broader compensation reduction that is not limited to any
particular employee or executive), (ii) a requirement that the Executive be
based anywhere other than within 75 miles of Kansas City, Missouri; provided,
however that during the two-year period immediately following a Change in
Control, this clause (ii) will only constitute Good Reason (subject to the cure
provisions below) if there is a requirement that the Executive be based anywhere
outside of the United States, or (iii) a material diminution in the Executive’s
title, duties, or responsibilities from those in effect on the date hereof (it
being understood that the Executive’s obligation to report to the Board and the
Board’s exercise of its final authority over Company matters shall not give rise
to any such claim of diminution); provided, however, that no event shall
constitute Good Reason unless the Executive has, within 60 days of becoming
aware of such event, notified the Company in writing of such event, and then
only if the Company fails to cure such event within 30 days after the Company’s
receipt of such written notice and the Executive actually terminates employment
within 30 days of the expiration of such 30-day cure period.
 
Change in Control
For purposes hereof, Change in Control shall mean the acquisition by any Person
(excluding the Investor and its affiliates) of the beneficial ownership of 50
percent or more of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors, it being understood that in no event shall a Change in Control be
deemed to occur if immediately thereafter, the Investor and its affiliates
continue to beneficially own 50 percent or more such voting power.  Capitalized
terms used but not defined in this paragraph shall have the meanings ascribed to
them in the WireCo WorldGroup (Cayman) Inc. 2008 Long-Term Incentive Plan.
 
Confidentiality; Work
Product
During the Executive’s employment with the Company and its subsidiaries and
thereafter, the Executive will not divulge, transmit or otherwise disclose
(except as legally compelled by court order), directly or indirectly, any
confidential knowledge or information with respect to the operations, finances,
organization or employees of the Company or its affiliates or with respect to
confidential or secret processes, services, techniques, customers or plans with
respect to the Company and its affiliates, and the Executive will not use,
directly or indirectly, any confidential information of the

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
Company and its affiliates for the benefit of anyone other than the Company or
its affiliates.  All new processes, techniques, know-how, inventions, plans,
products, patents and devices developed, made or invented by the Executive,
alone or with others, while an employee of the Company and its subsidiaries
which are related to the business of the Company or its affiliates shall be and
become the sole property of the Company, and the Executive hereby assigns any
and all rights therein or thereto to the Company.  All files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its affiliates, whether prepared by the Executive or
otherwise coming into his possession in the course of the performance of his
services, shall be the exclusive property of the Company and shall be delivered
to the Company and not retained by the Executive (including, without
limitations, any copies thereof) upon termination of employment for any reason
whatsoever.
 
Non-Competition
While employed by the Company and its subsidiaries and for a period of 18 months
thereafter (the “Restricted Period”), the Executive shall not, within any
jurisdiction or marketing area in which the Company or any of its affiliates is
doing business, directly or indirectly, own, manage, operate, control, consult
with, be employed by, participate in the ownership, management, operation or
control of, or otherwise render services to or engage in, any business engaged
in or competitive with the businesses conducted by the Company and its
affiliates; provided, that the Executive’s ownership of securities of 2% or less
of any publicly traded class of securities of a public company shall not violate
this paragraph.  During the Restricted Period, the Executive shall not solicit
for business or accept the business of, any person or entity who is, or was at
any time within the previous twelve months, a customer of the business conducted
by the Company (or potential customer with whom the Company had initiated
contact) or its affiliates.
 
Non-Solicitation
During the Restricted Period, the Executive shall not, directly or indirectly,
employ, solicit for employment, or otherwise contract for or hire, the services
of any individual who is then an employee of the Company or its affiliates or
who was an employee of the Company and its affiliates within the previous twelve
months.  Further, during the Restricted Period, the Executive shall not take any
action that could reasonably be expected to have the effect of encouraging or
inducing any employee, representative, officer or director of the Company or any
of its affiliates to cease their relationship with the Company or any of its
affiliates for any reason.
 
Governing Law/Forum
of Dispute Resolution
This termsheet shall be governed by the laws of New York, without regard to
principles of conflict of laws.
 
Subject to the next paragraph, any controversy or claim arising out of or
relating to this termsheet shall be settled by final, binding and nonappealable
arbitration in New York, NY.  Subject to the following provisions, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association then in effect.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable.
 
Notwithstanding the preceding paragraph, (i) the parties agree that the
provisions relating to confidentiality, work product, non-competition, and
non-solicitation (the “Covenants”) have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement, (ii) the Executive acknowledges and agrees that the Covenants are
reasonable in light of all of the circumstances, are sufficiently limited to
protect the legitimate interests of the Company and its affiliates, impose no



 
3

--------------------------------------------------------------------------------

 
 
 

 
undue hardship on the Executive, and are not injurious to the public, (iii) the
Executive further acknowledges and agrees that the Executive’s breach of the
provisions of the Covenants will cause the Company irreparable harm, which
cannot be adequately compensated by money damages, and that if the Company
elects to prevent the Executive from breaching such provisions by obtaining an
injunction against the Executive, there is a reasonable probability of the
Company’s eventual success on the merits, and (iv) the Executive consents and
agrees that if the Executive commits any such breach or threatens to commit any
breach, the Company shall be entitled to temporary and permanent injunctive
relief from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage, in addition to,
and not in lieu of, such other remedies as may be available to the Company for
such breach, including the recovery of money damages. In the event that the
Covenants shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

 
 
 
By signing below, the parties agree that this term sheet will be binding upon
the parties and hereby supersedes any other employment, severance, change of
control or related agreements between the undersigned executive and the Company
and its affiliates.
 
 
 

Ira L. Glazer   WireCo WorldGroup Inc.          

 

 /s/ Ira L. Glazer   By: /s/ Dexter Paine         Name: Dexter Paine, Director  

 
Date: September 28, 2012
 

 
4

--------------------------------------------------------------------------------

 

Exhibit A
 
CEO Bonus Plan
For Fiscal Year 2011 & Beyond
 
Purpose:
 
To structure an incentive plan that aligns the interests of the CEO; the
principal shareholders; and the relevant stakeholders of the company toward
achieving optimum results for the respective constituents. Objectives (set
annually by the Board of Directors; and, consistent with the investment thesis
developed by Paine & Partners (f/k/a/ Fox Paine) in its 2006 acquisition of Wire
Rope Corporation of America) will consist of: (i) attainment of annual budgeted
Adjusted EBITDA results audited annually; (ii) achievement of certain business
objectives mutually established by the Board of Directors and the CEO for the
respective fiscal year; and, (iii) the Board’s discretionary assessment of the
CEO’s leadership impact on the business; on its managers and employees; and, on
its future growth.
 
Structure; measurements; and application:
 
The bonus plan, exclusively structured for the CEO, is designed to pay a bonus
of 1.00% of Adjusted EBITDA for achievement of 100% of the budgeted Adjusted
EBITDA; successful completion of the key objectives established for the fiscal
year; and, the Board’s judgment that the CEO exhibited the leadership and
maintained the ethical standards representative of the business goals and
objectives of WireCo WorldGroup (Cayman), Inc. (“WireCo”). If WireCo exceeds
budgeted Adjusted EBITDA by 10%, the bonus plan payment has the potential to
reach a maximum target of 1.80% of Adjusted EBITDA.
 
Three factors contribute to the total bonus payout:
 

 
i.)
Numerical measurement based on the audited Adjusted EBITDA contributes 75% of
the annual bonus potential;

 

 
ii.)
Achievement of key objectives for the fiscal year contributes 12.5% of the
annual bonus potential; and

 

 
iii.)
The Board’s assessment of the CEO’s “non-objective performance” contributes
12.5% of the annual bonus potential.

 
Range of bonus potential:
 

 
i.)
The minimum performance by the company in order for any bonus payment to be made
requires achievement of 90% of the budgeted Adjusted EBITDA for the fiscal year.
At 90% of budgeted Adjusted EBITDA, the bonus target would be 0.05% of Adjusted
EBITDA ($52,000, based on the 2011 budget of $115.899 million).

 

 
ii.)
As the Adjusted EBITDA approaches the budgeted Adjusted EBITDA (between 90% and
100%) the bonus target potential increases as a percentage of Adjusted EBITDA
from 0.05% to 1.00%, as described below.

 

 
iii.)
The bonus potential continues to increase, as described below, until it reaches
a maximum target of 1.80% of Adjusted EBITDA, which is achieved when Adjusted
EBITDA reaches 110% of the budgeted Adjusted EBITDA for the fiscal year.
 

 
Calculation of Bonus:
 
The actual calculations for the cash payout to the CEO will be determined by the
following:
 

 
i.)
The cash portion due strictly to attainment of financial goals will equal 75% of
the “Performance-Based Amount,” which will be determined as follows: If actual
Adjusted EBITDA is 90% of budgeted Adjusted EBITDA, the Performance-Based Amount
shall equal 0.05% of Adjusted EBITDA; if actual Adjusted EBITDA is between 90%
and 100% of budgeted Adjusted EBITDA, the Performance-Based Amount shall equal
(x) Adjusted EBITDA times (y) the sum of (i) 0.05% and (ii) the number of
percentage points by which actual Adjusted EBITDA exceeds 90% (rounded to the
nearest 10th of a point and taken as a non-percentage amount) multiplied by
0.095%; if actual Adjusted EBITDA is 100% of budgeted Adjusted EBITDA, the
Performance-Based Amount shall equal 1.00% of Adjusted EBITDA; if actual
Adjusted EBITDA exceeds 100% of budgeted Adjusted EBITDA, the Performance-Based
Amount shall equal (x) Adjusted EBITDA times (y) the sum of (i) 1.00% and
(ii) the number of percentage points by which actual Adjusted EBITDA exceeds
100% (rounded to the nearest 10th of a point and taken as a non-percentage
amount) multiplied by 0.080%; plus,

 

 
ii.)
An additional cash component shall be based on Board’s performance review of
CEO’s accomplishments versus planned objectives. The expectation is that this
amount will equal 12.5% of the Performance-Based Amount, but the Board has the
discretion to adjust the amount upward or downward based on its assessment of
the CEO’s

 
 
 
 

--------------------------------------------------------------------------------

 
 

   
accomplishments in respect of key objectives. And, finally;

 

 
iii.)
An additional cash component shall be based on Board’s subjective evaluations of
the CEO’s leadership impact during the applicable fiscal year. The expectation
is that this amount will equal 12.5% of the Performance-Based Amount, but the
Board has the discretion to adjust the amount upward or downward based on its
assessment of the CEO’s intangible/subjective achievements.

 
The sum of these three cash payouts would constitute the CEO’s annual
performance-based bonus.
 
Bonus Calculation Examples:
 
This bonus calculation example uses the 2011 annual budgeted Adjusted EBITDA as
proposed by WireCo management and accepted by the Board of Directors. Subsequent
year’s bonus calculations will use the annual budgeted Adjusted EBITDA as
proposed by WireCo management and accepted by the Board of Directors.
 

                           
  
Minimum
Performance
   
Target
   
Maximum
Performance
 
FY 2011 Adjusted EBITDA
  
$
104.3 MM
  
 
$
115.9 MM
  
 
$
127.5 MM
  
                         
EBITDA Percentage
  
 
0.05
% 
   
1.00
% 
   
1.80
% 
                         
Performance-Based Amount
  
$
52,000
  
 
$
1,159,000
  
 
$
2,300,000
  

 

 
Bonus Calculation Model:
 
FY 2011 Budgeted Adjusted EBITDA = $115.899 million
 

                                                         
  
   
  
         
  
Bonus Payout Components
 
% of Budgeted
EBITDA
 
 
  
Actual
EBITDA
 
  
Bonus % of
EBITDA
   
Performance-
Based Amount
 
  
75% Controlled
EBITDA
 
  
12.5% Objective
Determination
 
  
12.5% Subjective
Determination
   
90%
  
  
$
104.3
  
  
 
0.05
% 
 
$
52,000
  
  
$
39,000
  
  
$
6,500
  
  
$
6,500
  
 
91%
  
  
 
105.5
  
  
 
0.15
% 
   
153,000
  
  
 
114,750
  
  
 
19,125
  
  
 
19,125
  
 
92%
  
  
 
106.6
  
  
 
0.24
% 
   
256,000
  
  
 
192,000
  
  
 
32,000
  
  
 
32,000
  
 
93%
  
  
 
107.8
  
  
 
0.34
% 
   
361,000
  
  
 
270,750
  
  
 
45,125
  
  
 
45,125
  
 
94%
  
  
 
108.9
  
  
 
0.43
% 
   
468,000
  
  
 
351,000
  
  
 
58,500
  
  
 
58,500
  
 
95%
  
  
 
110.1
  
  
 
0.53
% 
   
578,000
  
  
 
433,500
  
  
 
72,250
  
  
 
72,250
  
 
96%
  
  
 
111.3
  
  
 
0.62
% 
   
690,000
  
  
 
517,500
  
  
 
86,250
  
  
 
86,250
  
 
97%
  
  
 
112.4
  
  
 
0.72
% 
   
804,000
  
  
 
603,000
  
  
 
100,500
  
  
 
100,500
  
 
98%
  
  
 
113.6
  
  
 
0.81
% 
   
920,000
  
  
 
690,000
  
  
 
115,000
  
  
 
115,000
  
 
99%
  
  
 
114.7
  
  
 
0.91
% 
   
1,038,000
  
  
 
778,500
  
  
 
129,750
  
  
 
129,750
  
 
100%
  
  
$
115.9
  
  
 
1.00
% 
 
$
1,159,000
  
  
$
869,250
  
  
$
144,875
  
  
$
144,875
  
 
101%
  
  
 
117.1
  
  
 
1.08
% 
   
1,265,000
  
  
 
948,750
  
  
 
158,125
  
  
 
158,125
  
 
102%
  
  
 
118.2
  
  
 
1.16
% 
   
1,372,000
  
  
 
1,029,000
  
  
 
171,500
  
  
 
171,500
  
 
103%
  
  
 
119.4
  
  
 
1.24
% 
   
1,482,000
  
  
 
1,111,500
  
  
 
185,250
  
  
 
185,250
  
 
104%
  
  
 
120.5
  
  
 
1.32
% 
   
1,593,000
  
  
 
1,194,750
  
  
 
199,125
  
  
 
199,125
  
 
105%
  
  
 
121.7
  
  
 
1.40
% 
   
1,706,000
  
  
 
1,279,500
  
  
 
213,250
  
  
 
213,250
  
 
106%
  
  
 
122.9
  
  
 
1.48
% 
   
1,821,000
  
  
 
1,365,750
  
  
 
227,625
  
  
 
227,625
  
 
107%
  
  
 
124.0
  
  
 
1.56
% 
   
1,938,000
  
  
 
1,453,500
  
  
 
242,250
  
  
 
242,250
  
 
108%
  
  
 
125.2
  
  
 
1.64
% 
   
2,057,000
  
  
 
1,542,750
  
  
 
257,125
  
  
 
257,125
  
 
109%
  
  
 
126.3
  
  
 
1.72
% 
   
2,178,000
  
  
 
1,633,500
  
  
 
272,250
  
  
 
272,250
  
 
110%
  
  
 
127.5
  
  
 
1.80
% 
   
2,300,000
  
  
 
1,725,000
  
  
 
287,500
  
  
 
287,500
  

 
 

 
 
2
